COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


DOMINIC MUSOLINO
                                           MEMORANDUM OPINION *
v.   Record No. 2185-98-1                      PER CURIAM
                                               MAY 4, 1999
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                    A. Bonwill Shockley, Judge

           (Robert L. Samuel, Jr.; Michelle A. Hughes;
           Clark & Stant, P.C., on brief), for
           appellant.

           (Mark L. Earley, Attorney General; Ashley L.
           Taylor, Jr., Deputy Attorney General;
           Siran S. Faulders, Senior Assistant Attorney
           General; Daniel J. Poynor, Assistant
           Attorney General; Cheryl A. Wilkerson,
           Assistant Attorney General, on brief), for
           appellee.


     Dominic Musolino appeals the decision of the circuit court

affirming the determination by the Virginia Department of Social

Services (DSS) that allegations of sexual abuse, level one, by

Musolino were founded.   On appeal, Musolino contends that the

trial court erred by determining that there was substantial

evidence in the agency’s record to support the finding by clear

and convincing evidence.    Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     The standard of review of an agency's factual findings on

appeal to a circuit court is limited to determining whether

substantial evidence in the agency record supports its decision.

See Code § 9-6.14:17; Turner v. Jackson, 14 Va. App. 423,

429-30, 417 S.E.2d 881, 886 (1992).     On appeal, we do not

disturb factual findings if credible evidence supports them.

See James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382

S.E.2d 487, 488 (1989).    "The reviewing court may reject the

agency's findings of fact only if, considering the record as a

whole, a reasonable mind would necessarily come to a different

conclusion."   Johnston-Willis, Ltd. v. Kenley, 6 Va. App. 231,

242, 369 S.E.2d 1, 7 (1988).

     DSS found, among other things, that, beginning the morning

after the alleged sexual abuse incident, the child’s mother

observed a red mark on the child’s cheek; the child displayed

regressive behavior; the child told her mother that Musolino

forced his penis into her mouth and told her to suck it, then

struck her when she refused; and the child “consistently related

the sexual abuse.”   The record supports the agency’s finding

that the four-year-old child described the incident consistently

to her mother, the DSS worker, and a detective.    The limited

physical evidence and the mother’s testimony were also


                                - 2 -
consistent with the child’s description of events.   At no time

did the child suggest that someone other than Musolino was the

perpetrator.   Therefore, because the record does not necessarily

lead to a conclusion different than that found by the agency, we

affirm the decision of the circuit court denying Musolino’s

petition for review.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                               - 3 -